J-S65001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TERRY SUTTON, BRENDA L. SUTTON, :           IN THE SUPERIOR COURT OF
    AND CHRIS CINKAJ                :                PENNSYLVANIA
                                    :
                   Appellants       :
                                    :
                                    :
              v.                    :
                                    :
                                    :           No. 609 MDA 2018
    PEOPLES BANK                    :

                  Appeal from the Order Entered April 3, 2018
      In the Court of Common Pleas of York County Civil Division at No(s):
                             2015-SU-000735-67


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY SHOGAN, J.:                           FILED JANUARY 09, 2019

       Appellants, Terry Sutton, Brenda L. Sutton, and Chris Cinkaj, appeal

from the order granting summary judgment in favor of Appellee, Peoples Bank

(“the Bank”). We affirm.

       The trial court summarized the facts and procedural history of the case

in its order1 granting summary judgment, as follows:

             Plaintiff Terry L. Sutton is a person who does business under
       the trade name “Cinkaj Brogue Partnership” and resides in York
       County, Pennsylvania. Plaintiff Brenda L. Sutton is also a person
       who does business under the trade name “Cinkaj Brogue Limited
       Partnership” and resides in York[] County, Pennsylvania. Plaintiffs
       Terry and Brenda Sutton are also husband and wife. Plaintiff Chris
       Cinkaj is a person who does business under the trade name
       “Cinkaj Brogue Partnership” and resides in Langhorne,
       Pennsylvania.       Plaintiff Brogue Limited Partnership is a
       Pennsylvania limited partnership located in York, Pennsylvania.
____________________________________________


1   The trial court’s eighteen-page order is in the nature of an opinion.
J-S65001-18


       Defendant Peoples Bank, Codorus Valley Bancorp, Inc.[,] is a one-
       bank holding company headquartered in York, Pennsylvania.

              Plaintiffs [were] part owners of the Brogue Center
       (hereinafter the “Property”), located at 2514 Delta Road,
       Chanceford Township, York County, Brogue, PA. The Property
       consists of a shopping center in which a number of tenants were
       under lease. Defendant operated a branch office in Suite #8 in
       the Property and had a signed lease with Plaintiffs. On February
       13, 2006, Plaintiff Cinkaj executed an open end[ed] mortgage line
       of credit from Defendant in the sum of one million dollars[,] and
       Plaintiffs Terry and Brenda Sutton borrowed from Defendant the
       sum of $150,000 from a line of credit for commercial purposes.
       Plaintiff Cinkaj had unlimited unrestricted access to the first
       $500,000 of the open ended mortgage line of credit and the
       second $500,000 was restricted to a prior notice from Plaintiff
       Cinkaj to Defendant and consent of Defendant bank.

              On or about June 15, 2010, Plaintiff Cinkaj withdrew
       $500,000 from his line of credit from Defendant to finance future
       construction projects. On August 30, 2011, Kent Ketterman,
       Senior Vice President of Defendant, sent an email to Plaintiff
       Cinkaj stating that he had withdrawn money from his restricted
       $500,000 line of credit without Defendant’s consent.            On
       November 1, 2011, Kent Ketterman sent correspondence to
       Plaintiff Cinkaj stating that Defendant put his line of credit in
       default and that the line of credit must be paid to a maximum
       balance of $500,000 by June 5, 2012. Plaintiffs Terry and Brenda
       Sutton’s line of credit would remain frozen until additional
       collateral could be provided or when the line was paid back to the
       required level.

             On or about February 1, 2012, Plaintiffs began to research
       the possibility of opening an adult entertainment business[2] at
       their Property. On that same date, Plaintiffs allege that they
       entered into oral negotiations with Jeff Levy, representing
       Spearmint Rhino Entertainment, to purchase a space at the
       Property known as “The Office” to run an adult entertainment
       business. On March 5, 2013, Plaintiffs alleged that they entered
____________________________________________


2  A related lawsuit described this business as “a cabaret featuring nude
dancing in the shopping center.”     Sutton v. Chanceford Twp., 298
F.Supp.3d 790, 793 (M.D. Pa. 2018) (“Sutton II”).

                                           -2-
J-S65001-18


     into a lease with Terry Thompson to open “the Office,” an adult
     entertainment business, in a vacant space at their Property.

           On March 12, 2013, Plaintiffs submitted an Application for
     Special Exception to the Chanceford Township Zoning Hearing
     Board [“Zoning Board”] seeking to make use of their Property as
     an Adult Oriented Facility. Plaintiffs allege that the application
     met all of the criteria of the Ordinance as set forth in order for
     Chanceford Township Zoning Hearing Board members to approve
     the application for special exception.

            On April 16 2013, the Chanceford Township Planning
     Commission held a meeting. During this meeting, Plaintiffs allege
     that Defendant’s agent, Paul Minnich, stated during the public
     comment period that Plaintiffs failed to meet the condition of
     harmony with orderly and appropriate development of the zone.
     Plaintiffs also allege that Paul Minnich stated that the adult
     oriented facility would adversely impact the bank’s branch office
     operation.

           On May 1, 2013, at another Chanceford Township Planning
     Commission meeting, Defendant, through its agent Paul Minnich,
     presented testimony and dissenting opinion based on morality-
     based arguments against Plaintiffs’ application for special
     exemption.     On May 2, 2013, Defendant filed confessed
     judgments against Plaintiffs Terry and Brenda Sutton in the
     amount of $79,415.03 and against Plaintiffs Cinkaj and Brogue
     Limited Partnership in the amount of $1,024,749.06.

           On May 13, 2013, the Chanceford Township Planning
     Commission recommended that the Chanceford Township Zoning
     Hearing Board reject Plaintiff[s’] application.

          On May 24, 2013, Plaintiffs filed a Petition to Strike
     Confessed Judgment in the Court of Common Pleas of York
     County, Pennsylvania.

           On May 23, 2013, the Chanceford Township Zoning Hearing
     Board meeting took place. During the meeting, Plaintiffs allege
     that Defendant’s agent, Paul Minnich, asked that the application
     for a special exemption be denied because Plaintiffs proposed
     adult-oriented facility was “immoral,” “criminal,” “outside the
     character and nature . . . in the neighborhood,” and “not
     appropriate for the community.”

                                   -3-
J-S65001-18


             On June 17, 2013, Plaintiff Sutton,3 with counsel, appeared
       before the Chanceford Township Zoning Hearing Board meeting
       and argued that the denial of Plaintiffs’ application for special
       exception would be a violation of their rights protected by the
       Constitution of the United States. At this meeting, Plaintiff alleges
       that Paul Minnich stated that Plaintiff Sutton “won’t even tell [sic]
       us who these people are . . . It goes directly to the heart of this
       gentleman’s (Sutton) credibility or lack thereof.” (See Plaintiffs’
       Second Amended Complaint ¶ 86). Plaintiffs also allege that Paul
       Minnich informed the Zoning Hearing Board that Plaintiffs were in
       default on their loan obligations to Defendant and have been sued
       for a million dollars.

              On July 22, 2013[,] and July 25, 2013, during two meetings
       of the Chanceford Township Zoning Hearing Board, Plaintiffs
       allege that Defendant, through Paul Minnich, argued that the
       Plaintiffs’ application should be denied. Plaintiffs allege that Paul
       Minnich made numerous arguments for the denial of Plaintiffs’
       application. At the conclusion of the July 25, 2013 meeting,
       Chanceford Township Zoning Hearing Board members voted to
       unanimously reject Plaintiffs’ Application for Special Exception.
       Plaintiffs allege that the board members informed the audience
       that they had denied the application based on arguments made
       by Paul Minnich, who Plaintiffs allege is the Defendant’s agent and
       special legal counsel. On August 15, 2013, the Chanceford
       Township Zoning Hearing Board issued a written decision that
       memorialized the denial.[4]

             On or about August 15, 2013, Plaintiffs allege that because
       of the denial of Plaintiffs’ application, Jeff Levy decided not to
       purchase “the Office” space at the Property. On or about August
       31, 2013, Plaintiffs allege that because of the denial of Plaintiffs’
       application, Terry Thompson announced that he purchased a
____________________________________________


3  Our review of the record reveals that the trial court was referring to
Appellant Terry Sutton.

4  The Bank points out that while Appellants’ claims center on the denial of
zoning relief, the Reproduced Record does not include the Zoning Board’s
August 15, 2013 decision. The Bank’s Brief at 3 n.3. We note that the Second
Amended Complaint, as well, merely attaches newspaper articles regarding
the denial as evidence of its occurrence. Second Amended Complaint, 2/5/16,
at Exhibits 27 and 28.

                                           -4-
J-S65001-18


     location in Atlantic City, New Jersey[,] instead of the location at
     the Property. The Property was eventually foreclosed on and sold
     at a Sheriffs sale on April 10, 2014.

           On March 10, 2015, Plaintiffs filed their complaint in a civil
     action initially naming as Defendants Peoples Bank, Larry J. Miller,
     Kent Ketterman, Harry Swift, Susan Holtzinger, Scott Weaver,
     Brittany Crispens, and Paul Minnich. The initial complaint alleged
     intentional interference with existing contractual relations,
     intentional interference with prospective contractual relations,
     defamation of character, slander, breach of the implied covenant
     of good faith and fair dealing, and false light invasion of privacy.
     On March 30, 2015, the Peoples Bank Defendants, except for
     Defendant Paul Minnich, filed preliminary objections to Plaintiff[s’]
     Complaint. On April 6, 2015, Defendant Paul Minnich filed
     preliminary objections to Plaintiff[s’] Complaint. On June 10,
     2015, the Honorable Judge Stephen P. Linebaugh sustained the
     Defendants’ preliminary objections and dismissed all of Plaintiffs’
     counts, without prejudice. On June 17, 2015, the parties filed a
     Discontinuance of Action as to Defendant Paul Minnich.

            On June 26, 2015, Plaintiffs filed their First Amended
     Complaint and alleged counts of intentional interference with
     existing contractual relations and intentional interference with
     prospective contractual relations against Defendants Peoples
     Bank, Larry Miller, Kent Ketterman, Scott Weaver, Harry Swift,
     Susan Holtzinger, and Brittney Crispens. On July 16, 2015,
     Defendants filed preliminary objections to Plaintiffs’ Amended
     Complaint. On December 18, 2015, the Honorable Judge Stephen
     P. Linebaugh heard oral argument on Defendants’ preliminary
     objections. On January 6, 2016, Judge Linebaugh granted, in
     part, and denied, in part, Defendants’ preliminary objections. The
     order dismissed, with prejudice, the actions filed against Larry
     Miller, Kent Ketterman, Harry Swift, Susan Holtzinger, Scott
     Weaver, and Brittney Crispens. The case was allowed to continue
     against Defendant Peoples Bank.

            On February 5, 2016, Plaintiffs filed their Second Amended
     Complaint, which again alleges only “intentional interference with
     existing contractual relations and intentional interference with
     prospective contractual relations.” On March 11, 2016, Defendant
     Peoples Bank filed an answer with new matter to the complaint.
     On April 21, 2016, Plaintiffs filed a reply to Defendant’s new
     matter. On December 15, 2017, Defendant filed a motion and

                                     -5-
J-S65001-18


       memorandum of law in support of summary judgment. On
       February 9, 2018, Plaintiffs filed a response and brief in opposition
       to Defendant’s motion for summary judgment.

Opinion and Order Granting Defendant’s Motion for Summary Judgment,

4/3/18, at 2–8.

       The trial court granted the Bank’s motion for summary judgment on

April 3, 2018. Appellants filed a notice of appeal on April 13, 2018. Both

Appellants and the trial court complied with Pa.R.A.P. 1925.5

       Appellants frame the same six issues asserted in their Rule 1925(b)

statement in the Statement of Questions Involved in their appellate brief:

          1. Did the Court err and abuse its discretion by determining
             that the record is void of sufficient evidence that
             demonstrates a genuine issue for trial that statements and
             allegations made by [the Bank] during zoning board
             hearings went beyond the scope of fair argument and
             opposition?

          2. Did the Court err and abuse[] its discretion by determining
             that the record is void of sufficient evidence that
             demonstrates a genuine issue for trial that [the Bank] did
             more than exercise its opinion in opposition to [Appellants’]
             zoning request?

          3. Did the Court err and abuse its discretion by determining
             that the record is void of sufficient evidence that
             demonstrates a genuine issue for trial that [the Bank’s]
             interference was not proper under Reinstatement (Second)
             of Torts § 767?

          4. Did the Court err and abuse its discretion in determining
             that the record is void of sufficient evidence that
____________________________________________


5 The trial court relied upon its reasoning in the April 3, 2018 order granting
summary judgment in lieu of further explanation in a Pa.R.A.P. 1925(a)
opinion.

                                           -6-
J-S65001-18


            demonstrates a genuine issue for trial that [the Bank’s]
            interference was not without privilege or justification under
            Reinstatement (Second) of Torts § 768?

         5. Did the Court err and abuse its discretion, as well as deny
            [Appellants’] due process by failing to credit sufficient
            evidence that contradicted its key actual conclusion that
            [the Bank’s] conduct was proper, privileged and justified by
            improperly weighing the sufficient evidence and resolving
            disputed issues in favor of the moving party, a clear
            misapplication of Pennsylvania Rule of Civil Procedure
            1035.2?

         6. Did the Court err and abuse its discretion by failing to
            address and offer its opinion on other issues advanced by
            [the Bank] to support its request for Summary Judgment
            and disputed by [Appellants]?

Appellants’ Brief at 4–5.

      Our standard of review is settled:

      It is well settled that “summary judgment is appropriate only in
      those cases where the record clearly demonstrates that there is
      no genuine issue of material fact and that the moving party is
      entitled to judgment as a matter of law.” Truax v. Roulhac, 126
      A.3d 991, 996 (Pa. Super. 2015) (en banc) (quoting Summers v.
      Certainteed Corp., 606 Pa. 294, 997 A.2d 1152, 1159 (2010)).
      In ruling on such a motion, “the trial court must take all facts of
      record and reasonable inferences therefrom in a light most
      favorable to the non-moving party” and “resolve all doubts as to
      the existence of a genuine issue of material fact against the
      moving party.” Id. “Where the non-moving party bears the
      burden of proof on an issue, he may not merely rely on his
      pleadings or answers in order to survive summary judgment.”
      Babb v. Ctr. Cmty. Hosp., 47 A.3d 1214, 1223 (Pa. Super. 2012)
      (citations omitted). “Failure of a non-moving party to adduce
      sufficient evidence on an issue essential to his case and on which
      he bears the burden of proof establishes the entitlement of the
      moving party to judgment as a matter of law.” Id. Thus, “a
      proper grant of summary judgment depends upon an evidentiary
      record that either (1) shows the material facts are undisputed or
      (2) contains insufficient facts to make out a prima facie cause of
      action or defense.” Basile v. H & R Block, Inc., 777 A.2d 95,

                                     -7-
J-S65001-18


      100 (Pa. Super. 2001) (quoting McCarthy v. Dan Lepore & Sons
      Co., Inc., 724 A.2d 938, 940 (Pa. Super. 1998)).

Dunlap v. Fed. Signal Corp., 194 A.3d 1067, 1069 (Pa. Super. 2018)

(footnote omitted). On appeal, this Court may reverse a grant of summary

judgment if there has been an error of law or an abuse of discretion.

Summers, 997 A.2d at 1159.         “But the issue as to whether there are no

genuine issues as to any material fact presents a question of law, and

therefore, on that question our standard of review is de novo.” Truax, 126

A.3d at 996. “To the extent that this Court must resolve a question of law,

we shall review the grant of summary judgment in the context of the entire

record.” Wells Fargo Bank v. Joseph, 183 A.3d 1009, 1012 (Pa. Super.

2018).

      All of Appellants’ issues assert that the trial court failed to credit their

evidence contradicting the trial court’s “key actual conclusion that [the Bank’s]

conduct was proper, privileged, and justified by improperly weighing the

sufficient evidence and resolving disputed issues in favor of” the Bank.

Appellants’ Brief at 12. We disagree.

      We note initially that Appellants’ brief does not comply with our rules of

appellate procedure. Specifically, as noted supra, Appellants list six issues in

their Statement of Questions Involved, which they identify as issues one

through six.   Appellants’ Brief at 4–5.    However, in their brief, Appellants

provide argument for only two issues, labeled A and B, which refer to the

topics suggested by issues three and five, with a subpart that tracks language

                                      -8-
J-S65001-18


of issue one.       Clearly, Appellants’ brief violates Pa.R.A.P. 2119, which

mandates that “[t]he argument shall be divided into as many parts as there

are questions to be argued . . . .” Pa.R.A.P. 2119(a). The reason for the rule

is readily apparent, and compliance with the rule aids this Court in identifying

and addressing Appellants’ claims.             Indeed, this Court will not consider an

argument that has been abandoned. See Koller Concrete, Inc. v. Tube

City IMS, LLC, 115 A.3d 312, 320 321 (Pa. Super. 2015) (Superior Court will

not address issue presented in the statement of questions involved where no

corresponding analysis is included in the brief); Lechowicz v. Moser, 164

A.3d 1271, 1276 (Pa. Super. 2017) (Superior Court will not consider argument

that is not properly developed). Thus, issues two, four, and six, which have

been abandoned in the brief, are waived and will not be addressed.6

       In issue A, subpart one, in the argument section of Appellants’ brief,

Appellants maintain that the trial court abused its discretion by determining

that the record lacks sufficient evidence demonstrating a genuine issue that

the Bank’s “interference was not proper under Reinstatement (Second) of

Torts §767.” Appellants’ Brief at 12. In subpart two, Appellants maintain that

the trial court did not consider Appellants’ evidence in concluding that the

Bank’s statements to the Zoning Board “went beyond the scope of fair

argument and opposition.” Id. at 21. Finally, Appellants contend the trial


____________________________________________


6 To the extent the abandoned issues were addressed by the trial court, we
would rely on its disposition and explanation.

                                           -9-
J-S65001-18


court abused its discretion in disregarding Appellants’ “additional arguments.”

Id. at 34. In conjunction, Appellants suggest the trial court failed to credit

contradicting evidence to its determination that the Bank’s conduct was proper

and justified, thereby misapplying Pa.R.C.P. 1035.2 Id.7

____________________________________________


7      We note that there was a discrepancy between the parties concerning
Appellants’ actions regarding the Zoning Board’s decision. See Bank’s
Application for Relief in the Nature of a Motion to Correct the Record, filed
10/18/18. After their application was denied by the Zoning Board, Appellants
forewent an appeal in state court and instead, filed the instant complaint
against the Bank and others on March 10, 2015, and a federal complaint on
August 12, 2014, against Chanceford Township and others challenging the
zoning ordinance regarding adult-oriented businesses. Appellants claimed
their application for a special exception was denied due to moral objections to
adult entertainment, and that the ordinance and the denial of their application
violated the First Amendment to the United States Constitution. Sutton v.
Chanceford Twp., 186 F.Supp.3d 342, 345 (M.D. Pa. 2016) (“Sutton I”).
Appellants sought “monetary damages, a declaration that the zoning
ordinance was unconstitutional, and an injunction against the ordinance’s
future enforcement.” Id. at 345–346. Ultimately, the federal district court
granted the township’s summary-judgment motion, stating:

       [A]lthough the plaintiffs are plainly aggrieved by the denial of their
       application, we do not find sufficient evidence to show that this
       denial was so arbitrary or improper that it shocks the conscience.
       Instead, it appears to be little more than a local land-use decision
       pitting a frustrated business against the [Zoning Board] and other
       local officials who had legitimate, objective, and content-neutral
       reasons for their adverse decision.

Sutton II, 298 F.Supp.3d at 810.

      In its brief to this Court, the Bank asserted that Sutton II, because it
was an unappealed decision, put to rest any attempt by Appellants to persuade
us of the veracity of their position in the instant case. In actuality, however,
Appellants did appeal the district court’s decision to the Third Circuit Court of
Appeals on April 18, 2018. Sutton v. Chanceford Twp., Case Number 18-
1846 (3d Cir. 2018). Nevertheless, our decision today is based solely on the



                                          - 10 -
J-S65001-18


       We have considered Appellants’ arguments, the Bank’s responses,

reviewed the applicable law, and carefully examined the record certified to us

on appeal.     We conclude that the April 3, 2018 Order granting summary

judgment, as relied upon in the June 7, 2018 statement pursuant to Pa.R.A.P.

1925(a) in lieu of an opinion by the Honorable Richard K. Renn, sufficiently

addresses the issues raised on appeal, and we rely upon it in affirming this

case. The parties are directed to attach the April 3, 2018 Order in the event

of future proceedings.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/9/2019




____________________________________________


propriety of the trial court’s decision in the case sub judice and not in reliance
upon the federal lawsuit by Appellants against Chanceford Township.

                                          - 11 -
                                                                                                                                                                                 Circulated 12/12/2018 04:25 PM




                                                                                                                                           OFFICE OF PROTHONOTARY
                                                                                                                                            20t8APR -3 PM 2: 58
                                                                                                                                                .JiJD!CiAL CENTER
                                                                                                                                                    YORK, PA
                                                                                                 IN THE COURT OF COMMON PLEAS YORK COUNTY
                                                                                                               PENNSYLVANIA

                                                                    TERRY SUTTON, BRENDAL
                                                                    SUTTON and CRRJS CINKAJ                                                                           No. 2015-SU-000735-67
                                                                                                              Plaintiffs
                                                                                                                                                                      CIVIL DIVISION
                                                                    v.

                                                                   PEOPLES BANK
                                                                                                              Defendant


                                                                                                      l



                                                                                    ORDER GRANTING DEFENDANT'S MOTION FOR SUMMARY
                                                                                                      JUDGMENT

                                                                                           AND NOW, this 3r<1 day of April, 2018, the Court has before it Defendant
                                                                                                      ;        .

                                                                   Peoples Bank's motion for summary.judgment pursuant to Pennsylvania Rule of
                                                                                                      !
                                                                   Civil Procedure 1�35.2. We GRANT
                                                                                                .
                                                                                                    Defendant's motion
                                                                                                                 .
                                                                                                                       for summary judgment
                                                                                                      l
                                                                                                      '
                                                                   because Plaintiffs \have failed to raise a genuine issue of material fact that
                                                                                                      l

                                                                  Defendant's cond�ct of speaking against Plaintiffs, Application for special

                                                                  exception at the Chanceford Township Zoning Hearing Board meetings was
                                                                                                          ;

                                                                   improper and without privilege or justification .
                                                                                                          .
                                                                                           Plaintiffs' claims are dismissed, with prejudice. ·




                                                                                                                                            1



•   ... • '   -   ' : � ••   ..• • '   ' • •I �   •   ' :•.•• •:.. ,. '   .   ., .. :. :   � •                             .•   A-1
                                                                                                                                ..    ..             •   l.   '   •    C,   ••
Factual and Procedural History

       Plaintiff Terry L. Sutton is a person who does business under the trade

name "Cinka] Brogue Partnership" and resides in York County, Pennsylvania.

Plaintiff Brenda IL. Sutton is also a person who does business under the trade name

"Cinkaj Brogue Limited Partnership" and resides in York, County, Pennsylvania.

Plaintiffs Terry and Brenda Sutton are also husband and wife. Plaintiff Chris

Cinkaj is a person who does business under the trade name "Cinkaj Brogue
                  I
                  j                     .
Partnership" and resides in Langhorne, Pennsylvania. Plaintiff Brogue Limited
                  ;
                  I                                       .   .
Partnership is a Pennsylvanla limited partnership located in York, Pennsylvania.
                  i
Defendant Peoples Bank, Codorus Valley Bancorp, Inc. is a one-bank holding

company headquartered
               .      in York, Pennsylvania.
                                      .
       Plaintiffs �re part owners of the Brogue Center (hereinafter the "Property"),

located at 2514 D�lta Road, Chanceford Township, York County, Brogue, PA.

The Property consists of a shopping center in which a number of tenants were

under lease. Defendam operated a branch office in Suite #8 in the Property and
                      i
had a- signed leastj with Plaintiffs. On February 13, 2006, Plaintiff CiI1kaj executed
                  !

an open end mortgage line of credit from Defendant in the sum of one million
                      !
dollars and Plaintiffs Terry and Brenda Sutton borrowed from Defendant the sum
                      \                                                    .
                      (


of $150,000 from ja line of credit for commercial purposes. Plaintiff Cinkaj had


                                            2


                                 A-:Z..
  unlimited unrestricted access to the first $500,000 of the open ended mortgage line

  of credit and the second $500,000 was restricted to a prior notice from Plaintiff

  Cinkaj to Defendant and consent of Defendant bank.
                           i

         On or about' June 15, 2010, PlaintiffCinkaj withdrew $500,000 from his

 line of credit from Defendant to finance future construction projects. On August
                       i
 30, 2011, Kent Ketterman, Senior Vice President of Defendant, sent an email to

 Plaintiff Cinkaj stating that he had withdrawn money from his restricted $500,000
                       !                              .
 line �-f credit wit�out Defendant's consent. On November 1, 2011, Kent Ketterman

 sent correspondence to Plaintiff Cinkaj stating that Defendant put his line of credit
                       l
                   J
 in default and that the line of credit must be paid to a maximum balance of
                       I




                   '
 $500,000 by June 5, 2012. Plaintiffs Terry and Brenda Sutton's line of credit
                   I
                   i

 would remain froken until additional collateral could be provided or when the line
                   I
                   \
. was paid back to fhe required level,
                   !
        On or about! February I, 2012, Plaintiffs began to research the possibility of

 opening an adult entertainment business at their Property. On that same date,

 Plaintiffs allege tbat they entered into oral negotiations with Jeff Levy,
                   I



 representing Spearmint Rhino Entertainment, to purchase a space at the Property
                   I
                   !            .
 known as "The Office" to run an adult entertainment business. On March 5, 2013,




                                           3



                                    A-3                                               -"--· ...   -   ..
Plaintiffs alleged that they entered into a lease with Terry Thompson to open "the

Office", an adult entertainment business, in a vacant space at their Property.

         On March 12, 2013, Plaintiffs submitted an Application for Special

Exception to the Chanceford Township Zoning Hearing Board seeking to make

use of their Property as an Adult Oriented Facility. Plaintiffs allege that the

application met all pf the criteria of the Ordinance as set forth in order for
                     j




Chanceford Township Zoning Hearing Board members to approve the application
                     ,
                     '
for special excepticn.
                     I



         On April 16J 2013, the Chanceford Township Planning Commission held a
                     !
meeting. During th�s meeting, Plaintiffs allege that Defendant's agent, Paul

Minnich, stated during the public comment period that Plaintiffs failed to meet the
                         i

                         [
condition of harmosy with orderly and appropriate development of the zone.

Plaintiffs also aJleg� that Paul Minnich stated that the adult oriented facility would
                         j

adversely impact the; bank's branch office operation.
                         '                                         .
         On May 1, 2013, at another Chanceford Township Planning Commission

meeting, Defendant.r through its agent Paul Minnich, presented testimony and
     .                   .

dissenting opinion 9ased on morality-based arguments against Plaintiffs'
                         -!


application for special exemption.   On May 2, 2013, Defendant filed confessed
judgments against P!laintiffs Terry and Brenda Sutton in the amount of $79,415.03
                             �
                             1



                                           4
                             J
                             j


                                      A-4
                             and against Plaintiffs Cinkaj and Brogue Limited Partnership in the amount of

                             $1,024, 749.06.

                                         On May l�, 2013, the Chanceford Township Planning Commission

                             recommended that the Chanceford Township Zoning Hearing Board reject

                             Plaintiffs application.

                                         On May 24, 2013, Plaintiffs filed a Petition to Strike Confessed Judgment

                             in the Court of Common Pleas of York County, Pennsylvania.
                                                                 �
                                                                I

                                         On May 2�, 20 I J, the Chanceford Township Zoning Hearing Board
                                                                 '
                             meeting took place. During the meeting, Plaintiffs allege that Defendant's agent,
                                                                ;
                                                                                                                                                                                          I
                             Paul Minnich, asked that the application for a special exemption be denied because                                                                           iI
                                                                !                                                                                                                         I
                                                                '
                             Plaintiffs proposed adult-oriented facility was "immoral", "criminal", "outside the

                                                                                                                                                                                      I
                                                                I                                       ,




                             character and nature ... in the neighborhood", and "not appropriate for the
                                                                !;                                                                                                                    rI
                             community. ''
                                                                                                                                                                                      i
                                                                                                                                                                                      i

                                        On June l fl, 2013, Plaintiff Sutton, with counsel, appeared before the

                             Chan.ceford Toiship Zoning Hearing Board meeting and argued that the denial
                             of Plaintiffs' application for special exception would be a violation of their rights
                                                            I
                             protected by the yonstitution of the United States. At this meeting. Plaintiff
                                                            i
                             alleges that Paul fviinnich stated that Plaintiff Sutton "won't even [tell] (sic] us
                                                            i
                                                                                                                                                                                  '
                         who these peopl� are ... It goes directly to the heart of this gentleman's [Sutton]                                                                     l
                                                                                                                                                                                 i
                                                                                                                                                                                 II
                                                                                           5



                                      .                                      A-�
                                                                                                                                                                             I
                                                                                                                                                                             i
••• -·   • -�. J,.••• •.-1     ........................ ..'........... ·-·    _
                                                                             ..   :   ..       .............   t   .......   .   :.   •   •   • -· • ,£.l   ...........�--
                                                                                                                                                                             f


                                                                                                                                                                             I
                                                                                       .       'I

 cre�ibility or lack thereof," (See Plaintiffs' Second Amended Complaint ,r 86).

Plaintiffs also allege that PauJ Minnich informed the Zoning Hearing Board that

Plaintiffs were i� default on their loan obligations to Defendant and have been
                  '
                  i
sued for a million dollars.

       On July 22, 2013 and July 25, 2013, during two meetings of the Chanceford

Township Zoning Hearing Board, Plaintiffs allege that Defendant, through Paul
                  ;'
Minnich, argued that the Plaintiffs' application should be denied. Plaintiffs allege
                  j
that Paul Minnicij made numerous arguments for the denial of Plaintiffs'
                                                                                           i
application. At th� conclusion of the July 25, 2013 meeting, Chanceford Township           !
                  �
                                                                                           I
                                                                                           I
Zoning Hearing Board members voted to unanimously reject Plaintiffs'
                  i

                  l
Application for Special Exception. Plaintiffs allege that the board members                I
                                                                                           I
                  �                                                                        I
informed the audjence that they had denied the application based on arguments              f· .....
               . I
                  !

made by Paul Minnich, who Plaintiffs allege is the Defendant's agent and special
                  !
legal counsel. On'August 15, 2013, the Chanceford Township Zoning Hearing
                  i
                  1
Board issued a written decision that memorialized the denial.
                  1

       On or abo4t August 15, 2013, Plaintiffs allege that because ofthe denial of

Plaintiffs' appllcstion, Jeff Levy decided not to purchase "the Office" space at the
                  t
                  j


Property. On or about August 31, 2013, Plaintiffs allege that because of the denial
       .          i
of Plaintiffs' applfcation� Terry Thompson announced that he purchased a location
                  l
                                          6



                                  A.-�.
in Atlantic City, New Jersey instead of the location at the Property. The Property

was eventually foreclosed on and sold at a Sheriffs sale on April 10, 2014.

         On Maren 10, 2015, Plaintiffs filed their complaint in a civil action initially

naming as Defendants Peoples Bank, Larry J. Miller, Kent Ketterman, Harry

Swift, Susan Holtzinger, Scott Weaver, Brittany Crispens, and Paul Minnich. The

initial complaint alleged intentional interference with existing contractual

relations,
      .    .
            intentional interference with prospective
                                              .
                                                      contractual relations,
                   l
                   '
                   '
defamation of character, slander, breach of the implied covenant of good faith and

fair dealing, and false light invasion of privacy. On March 30, 2015, the Peoples

BankDefendants; except for Defendant Paul Minnich, filed preliminary objections
                   t
to Plaintiff's Complaint. On April 6, 2015, Defendant Paul Minnich filed
                   '
preliminary objec,'tions to Plaintiff's Complaint. On June 10, 2015, the Honorable
                    '·
                   }'


Judge Stephen P. linebaugh sustained the Defendants' preliminary objections and
     .              l
dismissed all of Plaintiffs' counts, without prejudice. On June 17, 2015, the parties
                    ·,
filed a Discontinuance of Action as to Defendant Paul Minnich.
                    ·,
         On June 2�, 2015, Plaintiffs filed their First Amended Complaint and

alleged counts of intentional interference with existing contractual relations and

intentional interference with prospective contractual relations against Defendants

Peoples Bank, Larry Miller, Kent Ketterman, Scott Weaver, Harry Swift, Susan
                         i                                   •
                         ;




                                            7



                                  A-1
  Holtzinger, and Brittney Crispens. On July 16, 2015, Defendants filed preliminary ·

 objections to Plaintiffs' Amended Complaint. On December 18, 2015, the

 Honorable Judge Stephen P. Linebaugh heard oral argument on Defendants'

 preliminary objections. On January 6, 2016, Judge Linebaugh granted, in part, and

 denied, in part, Defendants' preliminary objections. The order dismissed, with

 prejudice, the actions filed against Larry Miller, Kent Ketterman, Harry Swift,

. Susan Holtzinger, Scott Weaver, and Brittney Crispens. The case was allowed to
                    1
                    I


 continue against Defendant Peoples Bank.
                    ;

        On February 5, 2016, Plaintiffs filed their Second Amended Complaint,
                    I                                            .


                    1
 which again alleges only "intentional interference with existing contractual
                    I

                    '
 relations and intentional interference with prospective contractual relations." On

March 11, 2016, Defendant Peoples Bank filed an answer with new matter to the

complaint. On April 21, 2016, Plaintiffs filed a reply to Defendant's new matter.

On December 15, 2p17, Defendant filed a motion and memorandum of law in

support of summary judgment. On February 9, 2018, Plaintiffs filed a response

and briefin opposition to Defendant's motion for summary judgment.




                                         8


                                    A-(
                                              • ··o:




 Discussion

         "Pursuant to Pa.R.C.P. 1035.2(2), a trial court shaJI enter judgment if, after

 the completion of discovery, an adverse party who will bear the burden of proof at

 trial fails to produce 'evidence of facts essential to the cause of action or defense

 which in a jury trial would require the issues to be submitted to the jury." Phillips

v. Selig, 959 A.24 420, 427 (Pa. Super. 2008); citing Rapagnani v, Judas Co., 736

A.2d 666, 668-69 (Pa. Super. 1999). "A motion for summary judgment is based
                   .
                   \

on an, evidentiary'record that entitles the moving party to a judgment as a matter of

law." Id.; citing S�ords v. Harleysville Ins. Cos., 883 A.2d 562, 566·67 (Pa.

Super, 2005).

         "In considering the merits of a motion for summary judgment, a court
                   �
views the record i� the light most favorable to the nonrnoving party, and all doubts      i ··
as to the existence'. of a genuine issue of material fact must be resolved against the

moving party." Id.; citing Hayward v. Medical Center ofBeaver County, 608 A.2d

1040, 1042 (Pa. Super. 1992). "The party with the burden of proof on an issue
     :                 !

may not rely merely on the allegations in its pleadings, but rather must produce

evidence of facts demonstrating a genuine issue for trial." Id.; Fennell v.

Nati�nwide Mut.   Frre Ins. Co., 603 A2d 1064, 1067 (Pa. Super. 1992).


                                          9



                                   A-9
          In its motion for summary judgment, Defendant raises numerous reasons

for why Plaintiffs have failed to meet their burden of proof, including: (1)

Plaintiffs failed t(]) demonstrate they have a contractual interest in the Office Lease;
                                 '
(2) the non-binding letter is not sufficiently concrete to create liability; and (3)
                                 i                   .



Defendant's actions were with privilege and/or justification. Plaintiffs have.
                                 '
responded to all of these arguments in their brief in opposition to summary

judgment and arte that there are genuine issues of material fact present in this
                                                                                                      I
case and Defendant is not entitled to judgment as a matter of law. For the reasons
      .                      '
                             l
                                                                                                    I
stated below, evep viewing the record in a light most favorable to the Plaintiffs, we               l
                                                                                                    I
                                                                                                   J
                             j                                                                     i

find Plaintiffs have failed to produce facts essential to demonstrate that                      i
                                                                                                  I
                         l
                             1                                                                  !I
Defendant's conduct was improper and without justification or priviJege.
                         I
                         i
                         i
                                                                                                I
Therefore, Defendant is entitled to judgment as a matter of law.                               t. --
                                                                                               1



A. Plaintiffs hav� not demonstrated that Defendant's conduct was improper and
                         i
                                                                                           II
without justification or privilege.
  '                      I
                                                                                           I
                         I

          Plalntlffs'[allegations for intentional interference with existing contractual

relations and intesrtional interference with prospective contractual relations are
                    !
                     i
alleged to have o;ccurred based on the same conduct of the Defendant. Plaintiffs
                    i
allege that they �ad an existing contract wi� Terry Thompson and a prospective
                    I
                    !
                    ,i

                                                10



                                     ... A-to
                                                                                                                                       I
                                                                                                                                       i

contract with Jeff Levy to purchase and operate at the "Office" location at                                                        r
                                                                                                                                       I
                                                                                                                                   I
                                                                                                                                   f
Plaintiffs' Property an adult oriented busi�ess.                                                                                   I
                                                                                                                                   l
       Plaintiffs aJl,ge that Defendant                    was aware of these contracts, did not .
support Plaintiffs' �lans, and intended to disrupt the performance of the contracts

between Plaintiffs, Jeff Levy, and Terry Thompson by sending its agent, Paul
                                 I
Minnich, to the Chanceford Township Zoning Hearing Board meetings and
                   t
speaking against Plaintiffs
                   I
                            Application for Special Exemption to open the adult
                             i                                                                                                 I

oriented facility. The Zoning Board denied Plaintiffs' application for a special                                               I
                             l

exemption and Plai�tiffs allege that .it was Defendant's conduct withou� privilege·
                                                                                                                               I
                                                                                                                               I
                             '             .                                                                               I
or justification that/resulted in the Zoning Board denying the application. As a
                     ..,·
result, Plaintiffs sustainedmoney damage when Jeff Levy and Terry Thompson                                             iI
                                                                                                                           I
                                                                                                                           I


                                                                                                                       I
                                                                                                                       i
terminated th�ir   agfeements to open the adult oriented facility at Plaintiffs'                                       r
                                                                                                                       I
                                                                                                                       [ .....
                                                                                                                       I
                         t
                         f
Property. Furthermore, Plaintiffs allege that Defendant's actions resulted in

Plaintiffs losing their property and future earnings to foreclosure.

       The tort of !'interference with existing contractual relations" requires that a

Plaintiff demonstrate "an intent on the part of the defendant to harm the plaintiff

by interfering withi[an existing] contractual relationship [and] the absence of a
                     '                                                                               ·'           ii
                    f
                                                                                                                  !
privilege or justifidation on the part of the defendant. Restatement (Second) of
                                                                                                      I




                    ;                                      .                                                      I
                    ;
                    i                                                                                             I
                                                                                                                  i
To�s § 766 (1979�; Small v. Juniata College, 689 A..2d 235 (Pa.1997).                                         !
                                                                                                              !

                                                                                                              I
                   ·�

                    '

                                                            11
                                                                                                              I
                                                                                                          !

                                     . .. . ..   .   .   A-I/
                                                         .. . ..   •..   _..   -   ..                     I
                                                                                                          I
                                                                                                          i
                                                                                                          i
                                                  -, "Interference with prospective contractual relations" requires that a Plaintiff

                             dem�nstrate "the purpose or intent [by the Defendant] to harm the Plaintiff by

                             preventing the [prospective] relation from occurring [and] the. absence of a

                             privilege or justificetion on the part of the Defendant." Restatement (Second) of

                             Torts§ 766B (1979,); Thompson Coal Co. v. Pike Coal cs; 412 A.2d 466, 471

                             (Pa. 1979).
                                                                       i
                                                           The Restatement (Second) of Torts Section 767 provides the following
                                                                       '
                             analysis in determining whether an actor's conduct-is "improper":
                                  .             '
                                                                       i'
                                                                       I

                                                           In determining whether an actor's conduct in intentionally interfering with a
                                                                      a
                                                           contract or prospective contractual relation of another is improper or not,
                                                           consideration is given to the following factors:

                                                    (a) the nature of the actor's conduct,
                                                    (b) the actor] s motive,
                                                    (c) the interests of the other with which the actor's conduct interferes,
                                                    (d) the interests sought to be advanced by the actor,
                                                    (e) the social interests in protecting the freedom of action of the actor and
                                                  . the contractual interests of the other,
                                                                           l
                                                  · (t) the proximity or remoteness of the actor's conduct to the interference
                                                    and           ;        1.


                                                           (g) the relations between the parties.

                             Id
                                                           In addition, Restatement (Second) of Torts Section 767, Comment (b)
                                                                           ?

                             states:
                                                                           !
                                                                            ''
                                                           The issue in kach case is whether the interference is improper or not under
                                                           the circumstsnces; whether, upon a consideration of the relative
                                                           significance pf the factors involved, the conduct should be permitted
                                                                            I

                                                                                ;             12
                                                                            j

•••'   ••   •   •   •   ';   '   .....   I •••   ' �   <    •
                                                                                          A- t:l
      · without liability, despite its effect ofhann to another. The decision
        therefore depends upon a judgment and choice of values in each situation.
        This Section states the important factors to be weighed against each other
        and balance in arriving at a judgment; but it does not exhaust the list of
        possible factors.

         Since the dbtennination of whether an interference is improper is under the ·
       . particular dircumstances, it is an evaluation of these factors for the precise
         facts of the case before the court; and, as in the determination of whether
         conduct is negligent, it is usually not controlling in another factual
         situation. On the other hand, factual patterns develop and judicial decisions
         regarding tpem also develop patterns for holdings that begin to evolve
         crystallizedI privileges or rules defining conduct that is not improper. The
         rules stated in §§ 768- 774 shows the results of the balancing process in
         some specific situations that have been the subject ofjudicial decision; but
         they do not constitute an exhaustive list of situations in which it has been
      · determined that an intentional interference with ·contractual relations is riot
         improper. i
                              !
Id.                           I
        As stated Jnder   the Restatement, the analysis of whether the conduct of a           i
                  I
                                                                                          i
         imprope�
party is            is heavily dependent upon the circumstances of each individual .
                                                                                          i·
                          l
case. It is our dut.y to look at the factors, look at the conduct, and determine
                          !
                          i
                                                                                          I
whether this conduct should be permitted without liability despite harm that can
                      !



occur to another party.
                     �


                     'i
       L        RJlations Between the Parties:
                  !
                ie
       Initially,    observe that the relations between the parties would be a factor
                 t
that could weig� in favor of the Plaintiffs. Defendant rented Suite·#8 at the
                 !

                                           13



                                    A-:-'3                     .
                                                             . ..�        ..




                 Plaintiffs' property. , Plaintiffs' lines of credit were in default and Defendant had

                 filed confessed judgments
                                     .     against Plaintiffs. to recover these amounts. It is fair to

                 say that the relations between the parties were strained during the conduct alleged
                                                  '
                 by Plaintiffs in theirl complaint. We must admit, though, that we fail to see how it

                 would be in the hank's economic interests to "interfere" in a potential business
                                                                                                                                               . I
                 deal which might lead to the bank being repaid what it was apparently owed .

                         . Be that as it �ay, we find that some of the other factors weigh heavily
                                              I
                                              I
                                              I
                 against the Plaintiffs and in favor of the Defendant and guide our decision to grant
                                              l
                                              i
                 summary judgment ?n favor of the Defendant because Plaintiffs have not

                 demonstrated that rlefendant's conduct was improper.                                 .
                                              I




                         IL     Socia{ Interests      In Protecting Defendant's Action I Motive:
                                          j

                         Restatement (Second) of Torts §767 Comment g. discusses the social

                 interests factor in determining whether a party's conduct is improper, stating:                                                 !
                                                                                                                                                 ,.
                                          !
                                          •                                                                                                      1 •
                         Appraisal oflthe private interests of the persons involved may lead to a
                         stalemate unless the appraisal is enlightened by a consideration of the social
                         utility of these interests ... The social interest in this enterprise may
                         frequently require the sacrifice of the claims of the individuals to the
                         freedom froQ'l interference with their pursuit of gain. Thus, it is thought that
                         the social interest in competition would be unduly prejudiced if one were to
                         be prohibited from in any manner persuading a competitor's prospective
                         customers nqt to deal with him. On the other hand, both social and private
                         interests concur in the determination that persuasion only by suitable means
                                      ;


                                      l


                                                                     14



.....   '•   -   .....                                      A-JJ./.                           ·· ..       ···:.   . .....   ,·   .._   .   .
                is permissible, that predatory means like violence and fraud are neither
                necessary nor desirable incidents of competition. (See further § 768). ·
..
.·
     Id.

               · We find that this factor heavily influences our decision to grant the

     Defendant's motion for summary judgment Plaintiffs' causes of action essentially

     allege that Defendant interfered with Plaintiffs' existing and prospective contracts
                                           I
                                       i

                         an1 Terry Thompson by sending Paul Minnich to the Chanceford
                                       I                        .   .
     with Jeff Levy
                                       i
     Township ZoningHearing Board meetings and speaking out against Plaintiffs'
                                       ;
                                       I
                                       I

     application for a special exception to put an adult oriented facility at the Brogue
                                   l

     Center.                       i
                                   f
                                   l
                In this case, however, Defendant is not alleged to have gone-to a party to
           .                       1

     any contract, prospective or otherwise, and urged that party not to enter into the
                               ;

     arrangement. Instead, Defendant went to an independent body charged with
                               ;


     making an independent decision on the merits of a zoning application, and in a ·
                               1
                               i

     public forum, spoke against that application, which it had a right to do. (See

     discussion belowh Ifwe were to hold that such conduct was improper, it would                i
                                                                                                 I
                                                                                                 i
     unduly prejudice �e social interest of anyone to freely speak and voice one's               i
                                                                                             I
                                                                                             i
     opinion on zonin¥ issues at a publicly advertised and public zoning hearing board       I
                          �
     meeting. Plaintiffs! have failed to demonstrate to this Court that Defendant's
                                                                                             I
                          i
                                                                                             I
     actions were Impermissible and improper when analyzed in the context of
                          '\

                                                  lS



                                                            . �--· .. ·.·.·.
                                               A-15__ -- - __
      expressing one's opinion at a zoning hearing board meeting. The fact that the

      zoning decision would impact the contractual relations of Plaintiffs is unfortunate

      for them, but if Pfaintiffs believe that the zoning decision was arbitrary, capricious,

      or otherwise contrary to law, their remedy is to appeal the decision, not sue

      members of the public who attend and comment.

             Regarding �efendant bank's motive, Defendant rented space at �laintiffs'
                                        '
..
·,
                                        ;                                   .
      Property and adv�ced legitimate reasons for opposing the opening of an adult
                                    i
      oriented facility near its business. The record is void of any statements or
                                    i
      allegations made �y the Defendant during the meetings that would be seen as

      fraudulent, threatihing, or going beyond the scope of fair argument and opposition
                                1
      to a zoning reque�t. Defendant had a right to protect its business interests at a
                            .
     · zoning meeting which could affect the character of the surroundings of its business
                            f

      location. CloverleafDevelopment v, Horizon Financial, F.A., 500 A2d 163

      (Pa.Super. 1985).i Defendant was free to voice its opinion at the zoning hearing·
                        i
      board meeting regarding Plaintiffs' application just as any other citizen or business
                        l



     would, and the re�ord does not show any evidence that it did more than exercise its

     opinion in that forum.




                                                16



                                            .A.-. ft,   ....   -        .       .               .
       111     The Nature ofDefendant's Conduct

       Restatement (Second) of Torts §767 Comment c. discusses the nature of the

actor's conduct factor in determining whether a party's conduct is improper,

stating in part:

       The nature of the actor's conduct is a chief factor in determining whether
       the conduct is improper or not, despite its harm to the other person ...
       Some of them, like fraud and physical violence, are tortious to the person
       immediatelr affected by them; others, like persuasion and offers of benefits,
       are not tortious to him. Under the same circumstances interference by some
       means is not improper while interference by other means is improper; and,
       likewise, th� same means may be permissible under some circumstances·
       while wrongful in others. The issue is not simply whether the actor is
       justified in causing the harm, but rather whether he is justified in causing it
       in the manner in which he does cause it ...
Id

       We find nothing in the record that would demonstrate to this Court that
                    j

Defendant's appeasance at, statements or conduct during any of the Chanceford
                    '
Township Zoning Hearing Board meetings was improper. Defendant opposed

Plaintiffs' plans to open an adult oriented facility by arguing that the facility would
                     '
not be in harmony with the surrounding area, which they, along with any member
                    '
of the public with standing, had a right to do.

     . Plaintiffs argue that Defendant violated a fiduciary relationship with
                    ;
                    i

Plaintiffs.by appeJ{ng at the meetings. We find, however, that no such




                                          17
          relationship exists in the context of this case under Pennsylvania Law. Federal

          land Bank ofBaltimore v. Fetner, 410 A.2d 344 (Pa.Super. 1979).

                      Defendant rented space at Plaintiffs' property and had a legitimate interest

         in arguing against opening an adult oriented facility near the vicinity of its

         property. There is nothing in the record to demonstrate that Defendant attempted

    .
         to bribe, threaten,